In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price J.), dated December 22, 1992, which granted the motion of the defendants Patrick J. Falci and Josephine A. Falci for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff alleges that she fell on a defective sidewalk adjacent to the respondents’ property. However, she failed to demonstrate that the respondents caused or created the alleged defect, or that the respondents are otherwise liable to her for the accident (see, Ishkanian v City of Troy, 175 AD2d 464). Consequently, the Supreme Court properly dismissed the complaint insofar as it is asserted against the respondents (see, Belmonte v City of New York, 180 AD2d 617; Surowiec v City of New York, 139 AD2d 727). Miller, J. P., Joy, Altman and Goldstein, JJ., concur.